
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 13
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2009
			Agreed to
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2010, revising the appropriate
		  budgetary levels for fiscal year 2009, and setting forth the appropriate
		  budgetary levels for fiscal years 2011 through 2014.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2010
			(a)DeclarationCongress
			 declares that this resolution is the concurrent resolution on the budget for
			 fiscal year 2010 and that this resolution sets forth the appropriate budgetary
			 levels for fiscal years 2009 and 2011 through 2014.
			(b)Table of
			 ContentsThe table of contents for this concurrent resolution is
			 as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2010.
					TITLE I—RECOMMENDED LEVELS AND AMOUNTS
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Postal Service discretionary administrative
				expenses.
					Sec. 104. Major functional categories.
					TITLE II—Reconciliation
					Sec. 201. Reconciliation in the Senate.
					Sec. 202. Reconciliation in the House.
					TITLE III—Reserve Funds
					Subtitle A—Senate Reserve Funds
					Sec. 301. Deficit-neutral reserve fund to transform and
				modernize America's health care system.
					Sec. 302. Deficit-neutral reserve fund to invest in clean
				energy and preserve the environment.
					Sec. 303. Deficit-neutral reserve fund for higher
				education.
					Sec. 304. Deficit-neutral reserve fund for child nutrition and
				WIC.
					Sec. 305. Deficit-neutral reserve fund for investments in
				America's infrastructure.
					Sec. 306. Deficit-neutral reserve fund to promote economic
				stabilization and growth.
					Sec. 307. Deficit-neutral reserve fund for America's veterans
				and wounded servicemembers.
					Sec. 308. Deficit-neutral reserve fund for judicial pay and
				judgeships, postal retiree assistance, and certain pension
				obligations.
					Sec. 309. Deficit-neutral reserve fund for defense acquisition
				and Federal contracting reform.
					Sec. 310. Deficit-neutral reserve fund for investments in our
				Nation's counties and schools.
					Sec. 311. Deficit-neutral reserve fund for the Food and Drug
				Administration.
					Sec. 312. Deficit-neutral reserve fund for a comprehensive
				investigation into the current financial crisis.
					Sec. 313. Deficit-neutral reserve fund for increased
				transparency at the Federal Reserve.
					Sec. 314. Deficit-neutral reserve fund for 21st century
				community learning centers.
					Sec. 315. Deficit-neutral reserve fund for provision of
				critical resources to firefighters and fire departments.
					Sec. 316. Deficit-neutral reserve fund to promote tax equity
				for States without personal income taxes, and other selected tax relief
				policies.
					Sec. 317. Deficit-neutral reserve fund to promote individual
				savings and financial security.
					Sec. 318. Deficit-neutral reserve fund to increase FDIC and
				NCUA borrowing authority.
					Sec. 319. Deficit-neutral reserve fund for improving the
				well-being of children.
					Sec. 320. Deficit-neutral reserve fund for a 9/11 health
				program.
					Subtitle B—House Reserve Funds
					Sec. 321. Deficit-neutral reserve fund for health care
				reform.
					Sec. 322. Deficit-neutral reserve fund for college access,
				affordability, and completion.
					Sec. 323. Deficit-neutral reserve fund for increasing energy
				independence.
					Sec. 324. Deficit-neutral reserve fund for America’s veterans
				and wounded servicemembers.
					Sec. 325. Deficit-neutral reserve fund for certain tax
				relief.
					Sec. 326. Deficit-neutral reserve fund for a
				9/11 health program.
					Sec. 327. Deficit-neutral reserve fund for child
				nutrition.
					Sec. 328. Deficit-neutral reserve fund for structural
				unemployment insurance reforms.
					Sec. 329. Deficit-neutral reserve fund for child
				support.
					Sec. 330. Deficit-neutral reserve fund for the Affordable
				Housing Trust Fund.
					Sec. 331. Deficit-neutral reserve fund for home
				visiting.
					Sec. 332. Deficit-neutral reserve fund for low-income home
				energy assistance program trigger.
					Sec. 333. Deficit-neutral reserve fund for county payments
				legislation.
					Sec. 334. Reserve fund for the surface transportation
				reauthorization.
					TITLE IV—Budget process
					Subtitle A—Senate provisions
					PART I—Budget enforcement
					Sec. 401. Discretionary spending limits, program integrity
				initiatives, and other adjustments.
					Sec. 402. Point of order against advance
				appropriations.
					Sec. 403. Emergency legislation.
					Sec. 404. Point of order against legislation increasing
				short-term deficit.
					Sec. 405. Point of order against certain legislation related to
				surface transportation funding.
					PART II—Other provisions
					Sec. 411. Oversight of Government performance.
					Sec. 412. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 413. Application and effect of changes in allocations and
				aggregates.
					Sec. 414. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 415. Exercise of rulemaking powers.
					Subtitle B—House enforcement provisions
					Sec. 421. Adjustments for direct spending and
				revenues.
					Sec. 422. Adjustments to discretionary spending
				limits.
					Sec. 423. Costs of overseas deployments and emergency
				needs.
					Sec. 424. Point of order against advance
				appropriations.
					Sec. 425. Oversight of government performance.
					Sec. 426. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 427. Application and effect of changes in allocations and
				aggregates.
					Sec. 428. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 429. Exercise of rulemaking powers.
					TITLE V—Policy
					Sec. 501. Policy on middle-class tax relief and
				revenues.
					Sec. 502. Policy on defense priorities.
					TITLE VI—Sense of the Congress
					Sec. 601. Sense of the Congress on veterans’ and
				servicemembers’ health care.
					Sec. 602. Sense of the Congress on homeland
				security.
					Sec. 603. Sense of the Congress on promoting American
				innovation and economic competitiveness.
					Sec. 604. Sense of the Congress regarding pay
				parity.
					Sec. 605. Sense of the Congress on college affordability and
				student loan reform.
					Sec. 606. Sense of the Congress on Great Lakes
				restoration.
					Sec. 607. Sense of the Congress regarding the importance of
				child support enforcement.
				
			IRECOMMENDED
			 LEVELS AND AMOUNTS
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2009
			 through 2014:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2009:
				$1,532,571,000,000.
							Fiscal year 2010:
				$1,653,682,000,000.
							Fiscal year 2011:
				$1,929,625,000,000.
							Fiscal year 2012:
				$2,129,601,000,000.
							Fiscal year 2013:
				$2,291,120,000,000.
							Fiscal year 2014:
				$2,495,781,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2009: $0.
							Fiscal year 2010: –$12,304,000,000.
							Fiscal year 2011:
				–$159,006,000,000.
							Fiscal year 2012:
				–$230,792,000,000.
							Fiscal year 2013:
				–$224,217,000,000.
							Fiscal year 2014:
				–$137,877,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2009:
				$3,675,927,000,000.
						Fiscal year 2010:
				$2,888,691,000,000.
						Fiscal year 2011:
				$2,844,910,000,000.
						Fiscal year 2012:
				$2,848,117,000,000.
						Fiscal year 2013:
				$3,012,193,000,000.
						Fiscal year 2014:
				$3,188,847,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2009:
				$3,356,270,000,000.
						Fiscal year 2010:
				$3,001,311,000,000.
						Fiscal year 2011:
				$2,967,908,000,000.
						Fiscal year 2012:
				$2,881,842,000,000.
						Fiscal year 2013:
				$3,019,375,000,000.
						Fiscal year 2014:
				$3,174,814,000,000.
				(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits are as follows:
					
						Fiscal year 2009:
				$1,823,699,000,000.
						Fiscal year 2010:
				$1,347,629,000,000.
						Fiscal year 2011:
				$1,038,283,000,000.
						Fiscal year 2012: $752,241,000,000.
						Fiscal year 2013: $728,255,000,000.
						Fiscal year 2014:
				$679,033,000,000.
				(5)Debt subject to
			 limitPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2009:
				$12,016,335,000,000.
						Fiscal year 2010:
				$13,233,246,000,000.
						Fiscal year 2011:
				$14,349,372,000,000.
						Fiscal year 2012:
				$15,277,119,000,000.
						Fiscal year 2013:
				$16,159,829,000,000.
						Fiscal year 2014:
				$17,022,631,000,000.
				(6)Debt held by
			 the publicThe appropriate levels of debt held by the public are
			 as follows:
					
						Fiscal year 2009:
				$7,728,718,000,000.
						Fiscal year 2010:
				$8,778,081,000,000.
						Fiscal year 2011:
				$9,683,425,000,000.
						Fiscal year 2012:
				$10,345,343,000,000.
						Fiscal year 2013:
				$10,930,977,000,000.
						Fiscal year 2014:
				$11,499,230,000,000.
				102.Social
			 Security
				(a)Social Security
			 RevenuesFor purposes of Senate enforcement under sections 302
			 and 311 of the Congressional Budget Act of 1974, the amounts of revenues of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2009: $653,117,000,000.
						Fiscal year 2010: $668,208,000,000.
						Fiscal year 2011: $694,864,000,000.
						Fiscal year 2012: $726,045,000,000.
						Fiscal year 2013: $766,065,000,000.
						Fiscal year 2014:
				$802,166,000,000.
				(b)Social Security
			 OutlaysFor purposes of Senate enforcement under sections 302 and
			 311 of the Congressional Budget Act of 1974, the amounts of outlays of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2009: $513,029,000,000.
						Fiscal year 2010: $544,140,000,000.
						Fiscal year 2011: $564,523,000,000.
						Fiscal year 2012: $586,897,000,000.
						Fiscal year 2013: $612,017,000,000.
						Fiscal year 2014:
				$639,054,000,000.
				(c)Social Security
			 Administrative ExpensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund for administrative
			 expenses are as follows:
					Fiscal year 2009:
						(A)New budget
			 authority, $5,296,000,000.
						(B)Outlays,
			 $4,945,000,000.
						Fiscal year
			 2010:
						(A)New budget
			 authority, $6,072,000,000.
						(B)Outlays,
			 $5,934,000,000.
						Fiscal year
			 2011:
						(A)New budget
			 authority, $6,568,000,000.
						(B)Outlays,
			 $6,433,000,000.
						Fiscal year
			 2012:
						(A)New budget
			 authority, $6,895,000,000.
						(B)Outlays,
			 $6,809,000,000.
						Fiscal year
			 2013:
						(A)New budget
			 authority, $7,223,000,000.
						(B)Outlays,
			 $7,148,000,000.
						Fiscal year
			 2014:
						(A)New budget
			 authority, $7,599,000,000.
						(B)Outlays,
			 $7,517,000,000.
						103.Postal Service
			 discretionary administrative expensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Postal Service for discretionary
			 administrative expenses are as follows:
				Fiscal year 2009:
					(A)New budget
			 authority, $253,000,000.
					(B)Outlays,
			 $253,000,000.
					Fiscal year
			 2010:
					(A)New budget
			 authority, $262,000,000.
					(B)Outlays,
			 $262,000,000.
					Fiscal year
			 2011:
					(A)New budget
			 authority, $267,000,000.
					(B)Outlays,
			 $267,000,000.
					Fiscal year
			 2012:
					(A)New budget
			 authority, $272,000,000.
					(B)Outlays,
			 $272,000,000.
					Fiscal year
			 2013:
					(A)New budget
			 authority, $277,000,000.
					(B)Outlays,
			 $277,000,000.
					Fiscal year
			 2014:
					(A)New budget
			 authority, $283,000,000.
					(B)Outlays,
			 $283,000,000.
					104.Major
			 functional categoriesCongress
			 determines and declares that the appropriate levels of new budget authority and
			 outlays for fiscal years 2009 through 2014 for each major functional category
			 are:
				(1)National Defense
			 (050):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $618,057,000,000.
					(B)Outlays, $646,810,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $562,033,000,000.
					(B)Outlays, $606,043,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $570,107,000,000.
					(B)Outlays, $587,945,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $579,135,000,000.
					(B)Outlays, $576,023,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $589,895,000,000.
					(B)Outlays, $584,670,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $603,828,000,000.
					(B)Outlays, $595,476,000,000.
					(2)International
			 Affairs (150):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $40,885,000,000.
					(B)Outlays, $37,797,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $47,866,000,000.
					(B)Outlays, $44,668,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $51,505,000,000.
					(B)Outlays, $50,423,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $52,205,000,000.
					(B)Outlays, $52,078,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $53,553,000,000.
					(B)Outlays, $52,899,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $54,928,000,000.
					(B)Outlays, $52,777,000,000.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $35,389,000,000.
					(B)Outlays, $30,973,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $31,139,000,000.
					(B)Outlays, $32,467,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $33,993,000,000.
					(B)Outlays, $34,532,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $34,246,000,000.
					(B)Outlays, $33,532,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $34,473,000,000.
					(B)Outlays, $33,823,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $34,841,000,000.
					(B)Outlays, $34,141,000,000.
					(4)Energy
			 (270):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $43,919,000,000.
					(B)Outlays, $2,952,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $4,989,000,000.
					(B)Outlays, $6,275,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $5,037,000,000.
					(B)Outlays, $9,089,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $4,995,000,000.
					(B)Outlays, $11,760,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $5,272,000,000.
					(B)Outlays, $11,758,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $5,280,000,000.
					(B)Outlays, $11,121,000,000.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $56,009,000,000.
					(B)Outlays, $36,834,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $37,587,000,000.
					(B)Outlays, $40,557,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $37,859,000,000.
					(B)Outlays, $39,889,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $38,579,000,000.
					(B)Outlays, $39,535,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $38,718,000,000.
					(B)Outlays, $39,191,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $39,338,000,000.
					(B)Outlays, $39,322,000,000.
					(6)Agriculture
			 (350):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $24,974,000,000.
					(B)Outlays, $23,070,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $23,690,000,000.
					(B)Outlays, $23,951,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $24,726,000,000.
					(B)Outlays, $24,025,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $21,640,000,000.
					(B)Outlays, $17,545,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $22,449,000,000.
					(B)Outlays, $22,026,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $23,116,000,000.
					(B)Outlays, $22,090,000,000.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $694,439,000,000.
					(B)Outlays, $665,437,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $61,113,000,000.
					(B)Outlays, $85,750,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $26,181,000,000.
					(B)Outlays, $38,016,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $9,561,000,000.
					(B)Outlays, $8,649,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $17,247,000,000.
					(B)Outlays, $5,585,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $11,226,000,000.
					(B)Outlays, –$2,500,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $122,457,000,000.
					(B)Outlays, $87,784,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $88,151,000,000.
					(B)Outlays, $95,695,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $89,071,000,000.
					(B)Outlays, $96,474,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $90,047,000,000.
					(B)Outlays, $95,851,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $90,866,000,000.
					(B)Outlays, $96,150,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $91,809,000,000.
					(B)Outlays, $96,793,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $23,811,000,000.
					(B)Outlays, $29,983,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $18,308,000,000.
					(B)Outlays, $29,303,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $21,232,000,000.
					(B)Outlays, $27,530,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $16,311,000,000.
					(B)Outlays, $24,767,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $16,202,000,000.
					(B)Outlays, $21,945,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $16,270,000,000.
					(B)Outlays, $19,147,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $164,276,000,000.
					(B)Outlays, $73,219,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $94,430,000,000.
					(B)Outlays, $140,624,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $107,858,000,000.
					(B)Outlays, $141,412,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $117,121,000,000.
					(B)Outlays, $118,480,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $115,931,000,000.
					(B)Outlays, $118,911,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $125,788,000,000.
					(B)Outlays, $120,959,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $380,158,000,000.
					(B)Outlays, $354,397,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $384,309,000,000.
					(B)Outlays, $388,885,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $363,778,000,000.
					(B)Outlays, $367,412,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $367,840,000,000.
					(B)Outlays, $367,391,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $386,483,000,000.
					(B)Outlays, $382,172,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $395,248,000,000.
					(B)Outlays, $396,541,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $427,076,000,000.
					(B)Outlays, $426,736,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $449,668,000,000.
					(B)Outlays, $449,798,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $504,895,000,000.
					(B)Outlays, $504,721,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $505,686,000,000.
					(B)Outlays, $505,436,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $540,017,000,000.
					(B)Outlays, $540,146,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $593,421,000,000.
					(B)Outlays, $593,233,000,000.
					(13)Income Security
			 (600):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $520,123,000,000.
					(B)Outlays, $503,020,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $536,740,000,000.
					(B)Outlays, $540,202,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $509,101,000,000.
					(B)Outlays, $512,335,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $451,472,000,000.
					(B)Outlays, $452,176,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $455,310,000,000.
					(B)Outlays, $455,184,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $455,984,000,000.
					(B)Outlays, $454,858,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $31,820,000,000.
					(B)Outlays, $31,264,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $20,255,000,000.
					(B)Outlays, $20,378,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $23,380,000,000.
					(B)Outlays, $23,513,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $26,478,000,000.
					(B)Outlays, $26,628,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $29,529,000,000.
					(B)Outlays, $29,679,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $32,728,000,000.
					(B)Outlays, $32,728,000,000.
					(15)Veterans
			 Benefits and Services (700):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $97,705,000,000.
					(B)Outlays, $94,831,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $106,498,000,000.
					(B)Outlays, $105,578,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $112,977,000,000.
					(B)Outlays, $112,520,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $108,839,000,000.
					(B)Outlays, $108,242,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $113,942,000,000.
					(B)Outlays, $113,293,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $116,163,000,000.
					(B)Outlays, $115,624,000,000.
					(16)Administration
			 of Justice (750):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $55,783,000,000.
					(B)Outlays, $49,853,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $53,400,000,000.
					(B)Outlays, $52,043,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $53,892,000,000.
					(B)Outlays, $55,589,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $53,738,000,000.
					(B)Outlays, $55,468,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $53,569,000,000.
					(B)Outlays, $54,537,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $54,247,000,000.
					(B)Outlays, $54,058,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $30,405,000,000.
					(B)Outlays, $24,629,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $21,979,000,000.
					(B)Outlays, $22,757,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $22,264,000,000.
					(B)Outlays, $23,099,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $22,620,000,000.
					(B)Outlays, $23,689,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $22,396,000,000.
					(B)Outlays, $23,196,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $22,898,000,000.
					(B)Outlays, $23,167,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $288,952,000,000.
					(B)Outlays, $288,952,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $284,153,000,000.
					(B)Outlays, $284,153,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $323,325,000,000.
					(B)Outlays, $323,325,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $387,488,000,000.
					(B)Outlays, $387,488,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $470,412,000,000.
					(B)Outlays, $470,412,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $558,265,000,000.
					(B)Outlays, $558,265,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $7,150,000,000.
					(B)Outlays, $1,788,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $1,157,000,000.
					(B)Outlays, $2,548,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 –$14,278,000,000.
					(B)Outlays, –$8,066,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 –$14,914,000,000.
					(B)Outlays, –$13,147,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 –$16,126,000,000.
					(B)Outlays, –$14,979,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 –$16,670,000,000.
					(B)Outlays, –$15,235,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2009:
					(A)New budget authority,
			 –$78,206,000,000.
					(B)Outlays, –$78,206,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 –$68,774,000,000.
					(B)Outlays, –$68,774,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 –$71,993,000,000.
					(B)Outlays, –$71,993,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 –$74,970,000,000.
					(B)Outlays, –$74,970,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 –$77,945,000,000.
					(B)Outlays, –$77,945,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 –$79,861,000,000.
					(B)Outlays, –$79,861,000,000.
					(21)Overseas
			 Deployments and Other Activities (970):
					Fiscal year
			 2009:
					(A)New budget authority,
			 $90,745,000,000.
					(B)Outlays, $24,147,000,000.
					Fiscal year
			 2010:
					(A)New budget authority,
			 $130,000,000,000.
					(B)Outlays, $98,410,000,000.
					Fiscal year
			 2011:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $76,118,000,000.
					Fiscal year
			 2012:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $65,221,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $56,722,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $52,110,000,000.
					IIReconciliation
			201.Reconciliation
			 in the Senate
				(a)Committee on
			 FinanceThe Senate Committee on Finance shall report changes in
			 laws within its jurisdiction to reduce the deficit by $1,000,000,000 for the
			 period of fiscal years 2009 through 2014.
				(b)Committee on
			 Health, Education, Labor, and PensionsThe Senate Committee on
			 Health, Education, Labor, and Pensions shall report changes in laws within its
			 jurisdiction to reduce the deficit by $1,000,000,000 for the period of fiscal
			 years 2009 through 2014.
				(c)SubmissionsIn the Senate, not later than October 15,
			 2009, the Senate committees named in subsections (a) and (b) shall submit their
			 recommendations to the Senate Committee on the Budget. Upon receiving all such
			 recommendations, the Senate Committee on the Budget shall report to the Senate
			 a reconciliation bill carrying out all such recommendations without any
			 substantive revision.
				202.Reconciliation
			 in the House
				(a)Health care
			 reform
					(1)The House
			 Committee on Energy and Commerce shall report changes in laws to reduce the
			 deficit by $1,000,000,000 for the period of fiscal years 2009 through
			 2014.
					(2)The House
			 Committee on Ways and Means shall report changes in laws to reduce the deficit
			 by $1,000,000,000 for the period of fiscal years 2009 through 2014.
					(3)The House
			 Committee on Education and Labor shall report changes in laws to reduce the
			 deficit by $1,000,000,000 for the period of fiscal years 2009 through
			 2014.
					(b)Investing in
			 educationThe House Committee on Education and Labor shall report
			 changes in laws to reduce the deficit by $1,000,000,000 for the period of
			 fiscal years 2009 through 2014.
				(c)SubmissionsIn
			 the House, not later than October 15, 2009, the House committees named in
			 subsections (a) and (b) shall submit their recommendations to the House
			 Committee on the Budget. Upon receiving all such recommendations, the House
			 Committee on the Budget shall report to the House a reconciliation bill
			 carrying out all such changes without any substantive revision.
				IIIReserve
			 Funds
			ASenate Reserve
			 Funds
				301.Deficit-neutral
			 reserve fund to transform and modernize America's health care system
					(a)Transform and
			 modernize america's health care systemThe chairman of the Senate
			 Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution, and make adjustments to the pay-as-you-go ledger that are
			 deficit-neutral over 11 years, for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that are deficit-neutral, reduce
			 excess cost growth in health care spending and are fiscally sustainable over
			 the long term, and—
						(1)protect families'
			 financial health including restraining the growth of health premiums and other
			 health-related costs;
						(2)make health
			 coverage affordable to businesses (in particular to small business and
			 individuals who are self-employed), households, and governments, including by
			 reducing wasteful and inefficient spending in the health care system with
			 periodic reports on savings achieved through these efforts, and by moving
			 forward with improvements to the health care delivery system, including
			 Medicare;
						(3)aim for quality,
			 affordable health care for all Americans;
						(4)provide
			 portability of coverage and assurance of coverage with appropriate consumer
			 protections;
						(5)guarantee choice
			 of health plans and health care providers to Americans;
						(6)invest in
			 prevention and wellness and address issues of health disparities;
						(7)improve patient
			 safety and quality care, including the appropriate use of health information
			 technology and health data, and promote transparency in cost and quality
			 information to Americans; or
						(8)maintain
			 long-term fiscal sustainability and pays for itself by reducing health care
			 cost growth, improving productivity, or dedicating additional sources of
			 revenue;
						by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over the period of the total of
			 fiscal years 2009 through 2019.(b)Other
			 revisionsThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that—
						(1)increase the
			 reimbursement rate for physician services under section 1848(d) of the
			 Social Security Act and that include
			 financial incentives for physicians to improve the quality and efficiency of
			 items and services furnished to Medicare beneficiaries through the use of
			 consensus-based quality measures;
						(2)include measures
			 to encourage physicians to train in primary care residencies and ensure an
			 adequate supply of residents and physicians;
						(3)improve the
			 Medicare program for beneficiaries and protect access to outpatient therapy
			 services (including physical therapy, occupational therapy, and speech-language
			 pathology services) through measures such as repealing the current outpatient
			 therapy caps while protecting beneficiaries from associated premium increases;
			 or
						(4)promote payment
			 policies that address the systemic inequities of Medicare and Medicaid
			 reimbursement that lead to access problems in rural areas, including access to
			 primary care and outpatient services, hospitals, and an adequate supply of
			 providers in the workforce or that reward quality and efficient care and
			 address geographic variations in spending in the Medicare program;
						by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2009 through 2014 or the period of the total of fiscal years
			 2009 through 2019.302.Deficit-neutral
			 reserve fund to invest in clean energy and preserve the environment
					(a)Investing in
			 clean energy and preserving the environmentThe chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that would—
						(1)reduce our
			 Nation’s dependence on imported energy;
						(2)produce green
			 jobs;
						(3)promote renewable
			 energy development (including expediting research on the viability of using
			 higher ethanol blends at the service station pump);
						(4)authorize
			 long-term contracts for procurement of alternative fuels from domestic sources,
			 provided that such procurement is consistent with section 526 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140);
						(5)accelerate the
			 research, development, demonstration, and deployment of advanced technologies
			 to capture and store carbon dioxide emissions from coal-fired power plants and
			 other industrial emission sources and to use coal in an environmentally
			 acceptable manner;
						(6)strengthen and
			 retool manufacturing supply chains;
						(7)create a clean
			 energy investment fund;
						(8)improve
			 electricity transmission;
						(9)encourage
			 conservation and efficiency;
						(10)make
			 improvements to the Low-Income Home Energy Assistance Program;
						(11)set aside
			 additional funding from the Oil Spill Liability Trust Fund for Arctic oil spill
			 research;
						(12)implement water
			 settlements;
						(13)provide
			 additional resources for wildland fire management activities (including the
			 removal of the requirement for State matching funds); or
						(14)preserve or
			 protect public lands, oceans or coastal areas;
						by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2009 through 2014 or the period of the total of fiscal years
			 2009 through 2019. The legislation may include tax provisions.(b)Climate change
			 legislationThe chairman of the Senate Committee on the Budget
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would—
						(1)invest in clean
			 energy technology initiatives;
						(2)decrease
			 greenhouse gas emissions;
						(3)create new jobs
			 in a clean technology economy;
						(4)strengthen the
			 manufacturing competitiveness of the United States;
						(5)diversify the
			 domestic clean energy supply to increase the energy security of the United
			 States;
						(6)protect consumers
			 (including policies that address regional differences);
						(7)provide
			 incentives for cost-savings achieved through energy efficiencies;
						(8)provide voluntary
			 opportunities for agriculture and forestry communities to contribute to
			 reducing the levels of greenhouse gases in the atmosphere; and
						(9)help families,
			 workers, communities, and businesses make the transition to a clean energy
			 economy;
						by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2009 through 2014 or the period of the total of fiscal years
			 2009 through 2019.303.Deficit-neutral
			 reserve fund for higher educationThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that make higher
			 education more accessible and affordable while maintaining a competitive
			 private sector role in the student loan program, which may include legislation
			 to expand and strengthen student aid, such as Pell Grants, or increase college
			 enrollment and completion rates for low-income students, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019. The legislation may include tax provisions.
				304.Deficit-neutral
			 reserve fund for child nutrition and WICThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that would
			 reauthorize child nutrition programs or the Special Supplemental Nutrition
			 Program for Women, Infants, and Children (the WIC program), by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
				305.Deficit-neutral
			 reserve fund for investments in America's infrastructure
					(a)InfrastructureThe
			 chairman of the Senate Committee on the Budget may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels and limits in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports that provide for a robust Federal investment in America's
			 infrastructure, which may include projects for public housing, energy, water,
			 transportation, freight and passenger rail, or other infrastructure projects,
			 by the amounts provided in that legislation for those purposes, provided that
			 such legislation would not increase the deficit over either the period of the
			 total of fiscal years 2009 through 2014 or the period of the total of fiscal
			 years 2009 through 2019.
					(b)Surface
			 transportationThe chairman of the Senate Committee on the Budget
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that provide new
			 contract authority paid out of the Highway Trust Fund for surface
			 transportation programs to the extent such new contract authority is offset by
			 an increase in receipts to the Highway Trust Fund (excluding transfers from the
			 general fund of the Treasury into the Highway Trust Fund not offset by a
			 similar increase in receipts), provided further that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2009
			 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
					(c)Multimodal
			 transportation projectsThe chairman of the Senate Committee on
			 the Budget may revise the allocations of a committee or committees, aggregates,
			 and other appropriate levels and limits in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that would
			 authorize multimodal transportation projects that—
						(1)provide a set of
			 performance measures;
						(2)require a
			 cost-benefit analysis be conducted to ensure accountability and overall project
			 goals are met; and
						(3)provide
			 flexibility for States, cities, and localities to create strategies that meet
			 the needs of their communities;
						by the
			 amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2009 through 2014 or the period of the total of fiscal years
			 2009 through 2019.(d)Flood control
			 projects and insurance reformThe chairman of the Senate
			 Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that provide for levee modernization, maintenance, repair,
			 and improvement, or provide for flood insurance reform and modernization, by
			 the amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2009 through 2014 or the period of the total of fiscal years
			 2009 through 2019.
					306.Deficit-neutral
			 reserve fund to promote economic stabilization and growth
					(a)ManufacturingThe
			 chairman of the Senate Committee on the Budget may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels and limits in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports, including tax legislation, that would revitalize and
			 strengthen the United States domestic manufacturing sector by increasing
			 Federal research and development, by expanding the scope and effectiveness of
			 manufacturing programs across the Federal Government, by increasing efforts to
			 train and retrain manufacturing workers, by enhancing workers' technical skills
			 in the use of the new advanced manufacturing technologies to produce
			 competitive energy efficient products, by increasing support for sector
			 workforce training, by increasing support for the redevelopment of closed
			 manufacturing plants, by increasing support for development of alternative
			 fuels and leap-ahead automotive and energy technologies such as advanced
			 batteries, or by establishing tax incentives to encourage the continued
			 production in the United States of advanced technologies and the infrastructure
			 to support such technologies, by the amounts provided in that legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2009 through 2014 or the
			 period of the total of fiscal years 2009 through 2019.
					(b)Tax
			 reliefThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution by the amounts provided by one or more
			 bills, joint resolutions, amendments, motions, or conference reports that would
			 provide tax relief, including but not limited to extensions of expiring and
			 expired tax relief, or refundable tax relief, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2009
			 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
					(c)Tax
			 reformThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that would reform the Internal
			 Revenue Code to ensure a sustainable revenue base that would lead to a fairer
			 and more efficient tax system and to a more competitive business environment
			 for United States enterprises, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2009 through 2014 or the
			 period of the total of fiscal years 2009 through 2019.
					(d)TradeThe
			 chairman of the Senate Committee on the Budget may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports related to trade by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2009 through 2014
			 or the period of the total of fiscal years 2009 through 2019.
					(e)Housing
			 assistanceThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports related to housing
			 assistance, which may include low income rental assistance, or assistance
			 provided through the Housing Trust Fund created under section 1131 of the
			 Housing and Economic Recovery Act of 2008, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2009
			 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
					(f)Unemployment
			 mitigationThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that reduce the unemployment rate or
			 provide assistance to the unemployed, particularly in the states and localities
			 with the highest rates of unemployment, or improve the implementation of the
			 unemployment compensation program, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2009 through 2014
			 or the period of the total of fiscal years 2009 through 2019.
					307.Deficit-neutral
			 reserve fund for America's veterans and wounded servicemembersThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would—
					(1)expand the number of disabled military
			 retirees who receive both disability compensation and retired pay;
					(2)accelerate the phase-in of concurrent
			 receipt;
					(3)reduce or eliminate the offset between
			 Survivor Benefit Plan annuities and Veterans’ Dependency and Indemnity
			 Compensation;
					(4)enhance or maintain the affordability of
			 health care for military personnel, military retirees or veterans;
					(5)improve disability benefits or evaluations
			 for wounded or disabled military personnel or veterans (including measures to
			 expedite the claims process);
					(6)enhance servicemember education benefits
			 for members of the National Guard and Reserve by ensuring those benefits keep
			 pace with the national average cost of tuition; or
					(7)expand veterans’ benefits (including for
			 veterans living in rural areas);
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.308.Deficit-neutral
			 reserve fund for judicial pay and judgeships, postal retiree assistance, and
			 certain pension obligations
					(a)Judicial pay
			 and judgeshipsThe chairman of the Senate Committee on the Budget
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would authorize
			 salary adjustments for justices and judges of the United States, or increase
			 the number of Federal judgeships, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2009 through 2014
			 or the period of the total of fiscal years 2009 through 2019.
					(b)Postal
			 retireesThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports relating to adjustments to funding
			 for postal retiree health coverage, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2009 through 2014
			 or the period of the total of fiscal years 2009 through 2019.
					(c)Pension
			 obligationsThe chairman of the Senate Committee on the Budget
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that would authorize funding to
			 cover the full cost of pension obligations for current and past employees of
			 laboratories and environmental cleanup sites under the jurisdiction of the
			 Department of Energy (including benefits paid to security personnel) in a
			 manner that does not impact the missions of those laboratories and
			 environmental cleanup sites, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2009 through 2014 or the
			 period of the total of fiscal years 2009 through 2019.
					309.Deficit-neutral
			 reserve fund for defense acquisition and Federal contracting
			 reformThe chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that—
					(1)provide funding
			 to the Department of Defense for additional activities to reduce waste, fraud,
			 abuse and overpayments in defense contracting;
					(2)enhance the
			 capability of the Federal acquisition or contracting workforce to achieve
			 better value for taxpayers;
					(3)reduce the use of
			 no-bid and cost-plus contracts;
					(4)reform Department
			 of Defense processes for acquiring weapons systems or services in order to
			 reduce costs, improve cost and schedule estimation, enhance developmental
			 testing of weapons, enhance oversight, or increase the rigor of reviews of
			 programs that experience critical cost growth;
					(5)reduce the award
			 of contracts to contractors with seriously delinquent tax debts;
					(6)reduce the use of
			 non-competitive contracts and the continuation of task orders for logistics
			 support;
					(7)reduce the use of
			 contracts for acquisition, oversight, and management support services;
					(8)enhance the
			 capability of auditors and inspectors general to oversee Federal acquisition
			 and procurement;
					(9)reform the
			 processes for payment of bonuses to contractors and government executives
			 responsible for over-budget projects and programs that fail to meet basic
			 performance requirements; or
					(10)achieve savings
			 by requiring that Federal departments and agencies eliminate improper payments
			 and increase the use of recovery audits;
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.310.Deficit-neutral
			 reserve fund for investments in our Nation's counties and schoolsThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that provide for
			 the reauthorization of the Secure Rural Schools and Community Self
			 Determination Act of 2000 (Public Law 106–393) or make changes to the Payments
			 in Lieu of Taxes Act of 1976 (Public Law 94–565), or both, by the amounts
			 provided by that legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
				311.Deficit-neutral
			 reserve fund for the Food and Drug Administration
					(a)RegulationThe
			 chairman of the Senate Committee on the Budget may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that authorize the Food and Drug Administration to regulate
			 products and assess user fees on manufacturers and importers of those products
			 to cover the cost of the Food and Drug Administration's regulatory activities,
			 by the amounts provided in that legislation for those purposes, provided that
			 such legislation would not increase the deficit over either the period of the
			 total of fiscal years 2009 through 2014 or the period of the total of fiscal
			 years 2009 through 2019.
					(b)Drug
			 importationThe chairman of the Senate Committee on the Budget
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that permit the safe importation of
			 prescription drugs approved by the Food and Drug Administration from a
			 specified list of countries, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2009 through 2014 or the
			 period of the total of fiscal years 2009 through 2019.
					(c)Food
			 safetyThe chairman of the Senate Committee on the Budget may
			 revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would improve the
			 safety of the food supply in the United States, by the amounts provided in such
			 legislation for these purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2009
			 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
					312.Deficit-neutral
			 reserve fund for a comprehensive investigation into the current financial
			 crisisThe chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that provide resources for a comprehensive investigation to
			 determine the cause of the current financial crisis, hold those responsible
			 accountable, and provide recommendations to prevent another financial crisis of
			 this magnitude from occurring again by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2009 through 2014
			 or the period of the total of fiscal years 2009 through 2019.
				313.Deficit-neutral
			 reserve fund for increased transparency at the Federal ReserveThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that increase
			 transparency at the Federal Reserve System, including audits of the Board of
			 Governors of the Federal Reserve System and the Federal reserve banks, to
			 include—
					(1)an evaluation of
			 the appropriate number and the associated costs of Federal reserve
			 banks;
					(2)publication on
			 its website, with respect to all lending and financial assistance facilities
			 created by the Board to address the financial crisis, of—
						(A)the nature and
			 amounts of the collateral that the central bank is accepting on behalf of
			 American taxpayers in the various lending programs, on no less than a monthly
			 basis;
						(B)the extent to
			 which changes in valuation of credit extensions to various special purpose
			 vehicles, such as Maiden Lane I, Maiden Lane II, and Maiden Lane III, are a
			 result of losses on collateral which will not be recovered;
						(C)the number of
			 borrowers that participate in each of the lending programs and details of the
			 credit extended, including the extent to which the credit is concentrated in
			 one or more institutions; and
						(D)information on
			 the extent to which the central bank is contracting for services of private
			 sector firms for the design, pricing, management, and accounting for the
			 various lending programs and the terms and nature of such contracts and bidding
			 processes; and
						(3)including the
			 identity of each entity to which the Board has provided all loans and other
			 financial assistance since March 24, 2008, the value or amount of that
			 financial assistance, and what that entity is doing with such financial
			 assistance;
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.314.Deficit-neutral
			 reserve fund for 21st century community learning centersThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would increase
			 funding for the 21st Century Community Learning Centers program by the amounts
			 provided in such legislation for such purpose, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
				315.Deficit-neutral
			 reserve fund for provision of critical resources to firefighters and fire
			 departmentsThe chairman of
			 the Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that would provide firefighters and fire departments with critical resources
			 under the Assistance to Firefighters Grant and the Staffing for Adequate Fire
			 and Emergency Response Firefighters Grant of the Federal Emergency Management
			 Agency, by the amounts provided in such legislation for such purpose, provided
			 that such legislation would not increase the deficit over either the period of
			 the total of fiscal years 2009 through 2014 or the period of the total of
			 fiscal years 2009 through 2019.
				316.Deficit-neutral
			 reserve fund to promote tax equity for States without personal income taxes,
			 and other selected tax relief policiesThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would extend
			 permanently the deduction for State and local sales taxes, extend incentives
			 for enhanced charitable giving from individual retirement accounts, including
			 life-income gifts, or enhance the employer-provided child care credit and the
			 dependent care tax credit, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2009 through 2014 or the
			 period of the total of fiscal years 2009 through 2019.
				317.Deficit-neutral
			 reserve fund to promote individual savings and financial securityThe chairman of the Committee on the Budget
			 of the Senate may revise the aggregates, allocations, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports that promote financial security through
			 financial literacy, retirement planning, and savings incentives, including
			 individual development accounts and child savings accounts, provided that such
			 legislation does not increase the deficit over either the period of the total
			 fiscal years 2009 through 2014 or the period of the total fiscal years 2009
			 through 2019.
				318.Deficit-neutral
			 reserve fund to increase FDIC and NCUA borrowing authorityThe chairman of the Committee on the Budget
			 of the Senate may revise the aggregates, allocations, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports to increase the borrowing authority of the
			 Federal Deposit Insurance Corporation and the National Credit Union
			 Administration, provided that such legislation does not increase the deficit
			 over either the period of the total fiscal years 2009 through 2014 or the
			 period of the total fiscal years 2009 through 2019.
				319.Deficit-neutral
			 reserve fund for improving the well-being of childrenThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that—
					(1)make improvements
			 to child welfare programs, including strengthening the recruitment and
			 retention of foster families, or make improvements to the child support
			 enforcement program;
					(2)improve the
			 Federal foster care payment system to better support children, improve family
			 support, family preservation, family reunification services, address the needs
			 of children prior to removal, during removal, and post placement or address the
			 needs of children who have been abused or neglected; or
					(3)provide funds to
			 states for a program of home visits to low-income mothers-to-be and low-income
			 families that will produce sizeable, sustained improvements in the health,
			 well-being, or school readiness of children or their parents;
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.320.Deficit-neutral
			 reserve fund for a 9/11 health programThe chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that would establish a
			 program, including medical monitoring and treatment, addressing the adverse
			 health impacts linked to the September 11, 2001 attacks, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2009 through 2014 or the period of the total of fiscal years 2009 through
			 2019.
				BHouse Reserve
			 Funds
				321.Deficit-neutral
			 reserve fund for health care reformThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that makes improvements to health care in America, which may include making
			 affordable health coverage available for all, improving the quality of health
			 care, reducing rising health care costs, building on and strengthening existing
			 public and private insurance coverage, including employer-sponsored coverage,
			 and preserving choice of provider and plan by the amounts provided in such
			 measure if such measure would not increase the deficit or decrease the surplus
			 for either time period provided in clause 10 of rule XXI of the Rules of the
			 House of Representatives.
				322.Deficit-neutral
			 reserve fund for college access, affordability, and completionThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that makes college more affordable or accessible or that increases college
			 enrollment and completion through reforms to the Higher Education Act of 1965
			 or other legislation, including increasing the maximum Pell grant award
			 annually by an amount equal to one percentage point more than the Consumer
			 Price Index, or student loan reform, by the amounts provided in such measure if
			 such measure would not increase the deficit or decrease the surplus for either
			 time period provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives, and minimize disruption to schools, students, and the
			 employees of the student loan originating and servicing industry.
				323.Deficit-neutral
			 reserve fund for increasing energy independenceThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that—
					(1)provides tax
			 incentives for or otherwise encourages the production of renewable energy or
			 increased energy efficiency;
					(2)encourages
			 investment in emerging energy or vehicle technologies or carbon capture and
			 sequestration;
					(3)limits and
			 provides for reductions in greenhouse gas emissions;
					(4)assists
			 businesses, industries, States, communities, the environment, workers, or
			 households as the United States moves toward reducing and offsetting the
			 impacts of greenhouse gas emissions; or
					(5)facilitates the
			 training of workers for these industries (green collar
			 jobs);
					by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for either time period provided in clause 10 of rule XXI
			 of the Rules of the House of Representatives.324.Deficit-neutral
			 reserve fund for America’s veterans and wounded servicemembersThe chairman of the House Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that would:
					(1)expand the number
			 of disabled military retirees who receive both disability compensation and
			 retired pay (concurrent receipt);
					(2)accelerate the
			 phase-in of concurrent receipt;
					(3)reduce or
			 eliminate the offset between Survivor Benefit Plan annuities and Veterans’
			 Dependency and Indemnity Compensation;
					(4)enhance or
			 maintain the affordability of health care for military personnel, military
			 retirees or veterans;
					(5)improve
			 disability benefits or evaluations for wounded or disabled military personnel
			 or veterans (including measures to expedite the claims process);
					(6)enhance
			 servicemember education benefits for members of the National Guard and Reserve
			 by ensuring those benefits keep pace with the national average cost of tuition;
			 or
					(7)expand veterans’
			 benefits (including for veterans living in rural areas);
					by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit or decrease the surplus for either time period
			 provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.325.Deficit-neutral
			 reserve fund for certain tax reliefThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that provides for tax relief that supports working families (such as expanding
			 the refundable child credit), businesses, States, or communities, by the
			 amounts provided in such measure if such measure would not increase the deficit
			 or decrease the surplus for either time period provided in clause 10 of rule
			 XXI of the Rules of the House of Representatives.
				326.Deficit-neutral
			 reserve fund for a 9/11 health
			 programThe chairman of the
			 House Committee on the Budget may revise the allocations, aggregates, and other
			 appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that would establish a program, including
			 medical monitoring and treatment, addressing the adverse health impacts linked
			 to the September 11, 2001, attacks by the amounts provided in such measure if
			 such measure would not increase the deficit or decrease the surplus for either
			 time period provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.
				327.Deficit-neutral
			 reserve fund for child nutritionThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that reauthorizes, expands, or improves child nutrition programs by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for either time period provided in clause 10 of rule XXI
			 of the Rules of the House of Representatives.
				328.Deficit-neutral
			 reserve fund for structural unemployment insurance reformsThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that makes structural reforms to make the unemployment insurance system respond
			 better to serious economic downturns by the amounts provided in such measure if
			 such measure would not increase the deficit or decrease the surplus for either
			 time period provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.
				329.Deficit-neutral
			 reserve fund for child supportThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that increases parental support for children, particularly from non-custodial
			 parents, including legislation that results in a greater share of collected
			 child support reaching the child, by the amounts provided in such measure if
			 such measure would not increase the deficit or decrease the surplus for either
			 time period provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.
				330.Deficit-neutral
			 reserve fund for the Affordable Housing Trust FundThe
			 chairman of the House Committee on the Budget may revise the allocations,
			 aggregates, and other appropriate levels in this resolution for any bill, joint
			 resolution, amendment, or conference report that capitalizes the existing
			 Affordable Housing Trust Fund by the amounts provided in such measure if such
			 measure would not increase the deficit or decrease the surplus for either time
			 period provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.
				331.Deficit-neutral
			 reserve fund for home visitingThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that provides funds to states for a program of home visits to low-income
			 mothers-to-be and low-income families which will produce sizeable, sustained
			 improvements in the health, well-being, or school readiness of children or
			 their parents, by the amounts provided in such measure if such measure would
			 not increase the deficit or decrease the surplus for either time period
			 provided in clause 10 of rule XXI of the Rules of the House of
			 Representatives.
				332.Deficit-neutral
			 reserve fund for low-income home energy assistance program
			 triggerThe chairman of the
			 House Committee on the Budget may revise the allocations, aggregates, and other
			 appropriate levels in this resolution for any bill, joint resolution,
			 amendment, or conference report that makes the Low-Income Home Energy
			 Assistance Program more responsive to energy price increases by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for either time period provided in clause 10 of rule XXI
			 of the Rules of the House of Representatives.
				333.Deficit-neutral
			 reserve fund for county payments legislationThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that provides for the reauthorization of the Secure Rural Schools and Community
			 Self Determination Act of 2000 (Public Law 106–393) or makes changes to the
			 Payments in Lieu of Taxes Act of 1976 (Public Law 94–565) by the amounts
			 provided in such measure if such measure would not increase the deficit or
			 decrease the surplus for either time period provided in clause 10 of rule XXI
			 of the Rules of the House of Representatives.
				334.Reserve fund
			 for the surface transportation reauthorizationThe chairman of the House Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate levels in
			 this resolution for any bill, joint resolution, amendment, or conference report
			 that reauthorizes surface transportation programs or that authorizes other
			 transportation-related spending by providing new contract authority by the
			 amounts provided in such measure if such measure establishes or maintains a
			 solvent Highway Trust Fund over the period of fiscal years 2009 through 2015.
			 Solvency is defined as a positive cash balance. Such measure may
			 include a transfer into the Highway Trust Fund from other Federal funds, as
			 long as the transfer of Federal funds is fully offset.
				IVBudget
			 process
			ASenate
			 provisions
				IBudget
			 enforcement
					401.Discretionary
			 spending limits, program integrity initiatives, and other adjustments
						(a)Senate point of
			 order
							(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to consider any bill or joint resolution (or
			 amendment, motion, or conference report on that bill or joint resolution) that
			 would cause the discretionary spending limits in this section to be
			 exceeded.
							(2)Supermajority
			 waiver and appeals
								(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of three-fifths of the Members, duly chosen and sworn.
								(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of three-fifths of the Members of the Senate, duly chosen
			 and sworn, shall be required to sustain an appeal of the ruling of the Chair on
			 a point of order raised under this subsection.
								(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
							(1)for fiscal year
			 2009, $1,391,471,000,000 in new budget authority and $1,220,843,000,000 in
			 outlays; and
							(2)for fiscal year
			 2010, $1,082,250,000,000 in new budget authority and $1,269,471,000,000 in
			 outlays;
							as adjusted
			 in conformance with the adjustment procedures in subsection (c).(c)Adjustments in
			 the senate
							(1)In
			 generalAfter the reporting of a bill or joint resolution
			 relating to any matter described in paragraph (2), or the offering of an
			 amendment thereto or the submission of a conference report thereon—
								(A)the chairman of
			 the Senate Committee on the Budget may adjust the discretionary spending
			 limits, budgetary aggregates, and allocations pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, by the amount of new budget authority in that
			 measure for that purpose and the outlays flowing therefrom; and
								(B)following any
			 adjustment under subparagraph (A), the Senate Committee on Appropriations may
			 report appropriately revised suballocations pursuant to section 302(b) of the
			 Congressional Budget Act of 1974 to carry out this subsection.
								(2)Matters
			 describedMatters referred to in paragraph (1) are as
			 follows:
								(A)Continuing
			 disability reviews and ssi redeterminations
									(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations for fiscal year 2010 that appropriates $273,000,000 for
			 continuing disability reviews and Supplemental Security Income redeterminations
			 for the Social Security Administration, and provides an additional
			 appropriation of up to $485,000,000 for continuing disability reviews and
			 Supplemental Security Income redeterminations for the Social Security
			 Administration, then the discretionary spending limits, allocation to the
			 Senate Committee on Appropriations, and aggregates may be adjusted by the
			 amounts provided in such legislation for that purpose, but not to exceed
			 $485,000,000 in budget authority and outlays flowing therefrom for fiscal year
			 2010.
									(ii)Asset
			 verificationThe additional appropriation of $485,000,000 may
			 also provide that a portion of that amount, not to exceed $34,000,000, instead
			 may be used for asset verification for Supplemental Security Income recipients,
			 but only if and to the extent that the Office of the Chief Actuary estimates
			 that the initiative would be at least as cost effective as the redeterminations
			 of eligibility described in subparagraph (i).
									(B)Internal
			 revenue service tax enforcementIf a bill or joint resolution is
			 reported making appropriations for fiscal year 2010 that appropriates
			 $7,100,000,000 for the Internal Revenue Service for enhanced tax enforcement to
			 address the Federal tax gap (taxes owed but not paid) and provides an
			 additional appropriation of up to $890,000,000 for the Internal Revenue Service
			 for enhanced tax enforcement to address the Federal tax gap, then the
			 discretionary spending limits, allocation to the Senate Committee on
			 Appropriations, and aggregates may be adjusted by the amounts provided in such
			 legislation for that purpose, but not to exceed $890,000,000 in budget
			 authority and outlays flowing therefrom for fiscal year 2010.
								(C)Health care
			 fraud and abuse controlIf a bill or joint resolution is reported
			 making appropriations for fiscal year 2010 that appropriates up to $311,000,000
			 to the Health Care Fraud and Abuse Control program at the Department of Health
			 and Human Services, then the discretionary spending limits, allocation to the
			 Senate Committee on Appropriations, and aggregates may be adjusted by the
			 amounts provided in such legislation for that purpose, but not to exceed
			 $311,000,000 in budget authority and outlays flowing therefrom for fiscal year
			 2010.
								(D)Unemployment
			 insurance improper payment reviewsIf a bill or joint resolution
			 is reported making appropriations for fiscal year 2010 that appropriates
			 $10,000,000 for in-person reemployment and eligibility assessments and
			 unemployment insurance improper payment reviews, and provides an additional
			 appropriation of up to $50,000,000 for in-person reemployment and eligibility
			 assessments and unemployment insurance improper payment reviews, then the
			 discretionary spending limits, allocation to the Senate Committee on
			 Appropriations, and aggregates may be adjusted by the amounts provided in such
			 legislation for that purpose, but not to exceed $50,000,000 in budget authority
			 and outlays flowing therefrom for fiscal year 2010.
								(3)Low-income home
			 energy assistance program (LIHEAP)If a bill or joint resolution
			 is reported making appropriations for fiscal year 2010 that appropriates
			 $3,200,000,000 in funding for the Low-Income Home Energy Assistance Program and
			 provides an additional appropriation of up to $1,900,000,000 for that program,
			 then the discretionary spending limits, allocation to the Senate Committee on
			 Appropriations, and aggregates may be adjusted by the amounts provided in such
			 legislation for that purpose, but not to exceed $1,900,000,000 in budget
			 authority and outlays flowing therefrom for fiscal year 2010.
							(4)Adjustments to
			 support ongoing overseas deployments and other activitiesThe
			 chairman of the Senate Committee on the Budget may adjust the discretionary
			 spending limits, allocations to the Senate Committee on Appropriations, and
			 aggregates for one or more—
								(A)bills reported by
			 the Senate Committee on Appropriations or passed by the House of
			 Representatives;
								(B)joint resolutions
			 or amendments reported by the Senate Committee on Appropriations;
								(C)amendments
			 between the Houses received from the House of Representatives or Senate
			 amendments offered by the authority of the Senate Committee on Appropriations;
			 or
								(D)conference
			 reports;
								making
			 appropriations for fiscal years 2009 and 2010 for overseas deployments and
			 other activities by the amounts provided in such legislation for those purposes
			 (and so designated pursuant to this paragraph), up to the amounts of budget
			 authority specified in section 104(21) for fiscal years 2009 and 2010 and the
			 new outlays flowing therefrom.(5)Revised
			 appropriations for fiscal year 2010
								(A)In
			 generalIf after adoption of this resolution by the Congress, the
			 President submits his budget pursuant to section 1105(a) of title 31, United
			 States Code, and the Congressional Budget Office (CBO) re-estimates the budget,
			 the chairman of the Senate Committee on the Budget may adjust the discretionary
			 spending limits, budgetary aggregates, and allocations pursuant to section
			 302(a) of the Congressional Budget Act of 1974 by the aggregate difference for
			 discretionary appropriations and related outlays between the CBO re-estimate
			 and the President’s Budget.
								(B)SuballocationsFollowing
			 any adjustment under subparagraph (A), the Senate Committee on Appropriations
			 may report appropriately revised suballocations pursuant to section 302(b) of
			 the Congressional Budget Act of 1974 to carry out this paragraph.
								(d)InapplicabilityIn
			 the Senate, subsections (a), (b), (c), and (d) of section 312 of S. Con. Res.
			 70 (110th Congress) shall no longer apply.
						402.Point of order
			 against advance appropriations
						(a)In
			 general
							(1)Point of
			 orderExcept as provided in subsection (b), it shall not be in
			 order in the Senate to consider any bill, joint resolution, motion, amendment,
			 or conference report that would provide an advance appropriation.
							(2)DefinitionIn
			 this section, the term advance appropriation means any new budget
			 authority provided in a bill or joint resolution making appropriations for
			 fiscal year 2010 that first becomes available for any fiscal year after 2010,
			 or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2011, that
			 first becomes available for any fiscal year after 2011.
							(b)ExceptionsAdvance
			 appropriations may be provided—
							(1)for fiscal years
			 2011 and 2012 for programs, projects, activities, or accounts identified in the
			 joint explanatory statement of managers accompanying this resolution under the
			 heading Accounts Identified for Advance Appropriations in an
			 aggregate amount not to exceed $28,852,000,000 in new budget authority in each
			 year;
							(2)for the
			 Corporation for Public Broadcasting; and
							(3)for the
			 Department of Veterans Affairs for the Medical Services, Medical Support and
			 Compliance, and Medical Facilities accounts of the Veterans Health
			 Administration.
							(c)Supermajority
			 waiver and appeal
							(1)WaiverIn
			 the Senate, subsection (a) may be waived or suspended only by an affirmative
			 vote of three-fifths of the Members, duly chosen and sworn.
							(2)AppealAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under subsection (a).
							(d)Form of point
			 of orderA point of order under subsection (a) may be raised by a
			 Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(e)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(f)InapplicabilityIn
			 the Senate, section 313 of S. Con. Res. 70 (110th Congress) shall no longer
			 apply.
						403.Emergency
			 legislation
						(a)Authority to
			 designateIn the Senate, with respect to a provision of direct
			 spending or receipts legislation or appropriations for discretionary accounts
			 that Congress designates as an emergency requirement in such measure, the
			 amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section.
						(b)Exemption of
			 emergency provisionsAny new budget authority, outlays, and
			 receipts resulting from any provision designated as an emergency requirement,
			 pursuant to this section, in any bill, joint resolution, amendment, or
			 conference report shall not count for purposes of sections 302 and 311 of the
			 Congressional Budget Act of 1974, section 201 of S. Con. Res. 21 (110th
			 Congress) (relating to pay-as-you-go), section 311 of S. Con. Res. 70 (110th
			 Congress) (relating to long-term deficits), and sections 401 and 404 of this
			 resolution (relating to discretionary spending and short-term deficits).
			 Designated emergency provisions shall not count for the purpose of revising
			 allocations, aggregates, or other levels pursuant to procedures established
			 under section 301(b)(7) of the Congressional Budget Act of 1974 for
			 deficit-neutral reserve funds and revising discretionary spending limits set
			 pursuant to section 301 of this resolution.
						(c)DesignationsIf
			 a provision of legislation is designated as an emergency requirement under this
			 section, the committee report and any statement of managers accompanying that
			 legislation shall include an explanation of the manner in which the provision
			 meets the criteria in subsection (f).
						(d)DefinitionsIn
			 this section, the terms direct spending, receipts,
			 and appropriations for discretionary accounts mean any provision
			 of a bill, joint resolution, amendment, motion, or conference report that
			 affects direct spending, receipts, or appropriations as those terms have been
			 defined and interpreted for purposes of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.
						(e)Point of
			 order
							(1)In
			 generalWhen the Senate is considering a bill, resolution,
			 amendment, motion, or conference report, if a point of order is made by a
			 Senator against an emergency designation in that measure, that provision making
			 such a designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
							(2)Supermajority
			 waiver and appeals
								(A)WaiverParagraph
			 (1) may be waived or suspended in the Senate only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
								(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
								(3)Definition of
			 an emergency designationFor purposes of paragraph (1), a
			 provision shall be considered an emergency designation if it designates any
			 item as an emergency requirement pursuant to this subsection.
							(4)Form of the
			 point of orderA point of order under paragraph (1) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
							(5)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
							(f)Criteria
							(1)In
			 generalFor purposes of this section, any provision is an
			 emergency requirement if the situation addressed by such provision is—
								(A)necessary,
			 essential, or vital (not merely useful or beneficial);
								(B)sudden, quickly
			 coming into being, and not building up over time;
								(C)an urgent,
			 pressing, and compelling need requiring immediate action;
								(D)subject to
			 paragraph (2), unforeseen, unpredictable, and unanticipated; and
								(E)not permanent,
			 temporary in nature.
								(2)UnforeseenAn
			 emergency that is part of an aggregate level of anticipated emergencies,
			 particularly when normally estimated in advance, is not unforeseen.
							(g)InapplicabilityIn
			 the Senate, section 204(a) of S. Con. Res. 21 (110th Congress), the concurrent
			 resolution on the budget for fiscal year 2008, shall no longer apply.
						404.Point of order
			 against legislation increasing short-term deficit
						(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 bill, joint resolution, amendment, motion, or conference report (except
			 measures within the jurisdiction of the Committee on Appropriations) that would
			 cause a net increase in the deficit in excess of $10,000,000,000 in any fiscal
			 year provided for in the most recently adopted concurrent resolution on the
			 budget unless it is fully offset over the period of all fiscal years provided
			 for in the most recently adopted concurrent resolution on the budget.
						(b)Supermajority
			 waiver and appeal in the Senate
							(1)WaiverThis
			 section may be waived or suspended only by the affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.
							(2)AppealAn
			 affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 raised under this section.
							(c)LimitationThe
			 provisions of this section shall not apply to any bills, joint resolutions,
			 amendments, motions, or conference reports for which the chairman of the Senate
			 Committee on the Budget has made adjustments to the allocations, levels or
			 limits contained in this resolution pursuant to Section 301(a) of this
			 resolution.
						(d)Determinations
			 of budget levelsFor purposes of this section, the levels shall
			 be determined on the basis of estimates provided by the Senate Committee on the
			 Budget.
						(e)SunsetThis
			 section shall expire on September 30, 2018.
						(f)InapplicabilityIn
			 the Senate, section 315 of S. Con. Res. 70 (110th Congress), the concurrent
			 resolution in the budget for fiscal year 2009, shall no longer apply.
						405.Point of order
			 against certain legislation related to surface transportation funding
						(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 bill, joint resolution, amendment, motion, or conference report that extends
			 the authority or reauthorizes surface transportation programs that appropriates
			 budget authority from sources other than the Highway Trust Fund, including the
			 Mass Transit Account of such fund.
						(b)Supermajority
			 waiver and appeals in the Senate
							(1)WaiverThis
			 section may be waived or suspended only by an affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.
							(2)AppealsAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this section.
							(c)SunsetThis
			 section shall expire on September 30, 2018.
						IIOther
			 provisions
					411.Oversight of
			 Government performanceIn the
			 Senate, all committees are directed to review programs within their
			 jurisdiction to root out waste, fraud, and abuse in program spending, giving
			 particular scrutiny to issues raised by Government Accountability Office
			 reports. Based on these oversight efforts and committee performance reviews of
			 programs within their jurisdiction, committees are directed to include
			 recommendations for improved governmental performance in their annual views and
			 estimates reports required under section 301(d) of the Congressional Budget Act
			 of 1974 to the Senate Committee on the Budget.
					412.Budgetary
			 treatment of certain discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budget Act of 1974 to the Senate Committee
			 on Appropriation amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
					413.Application
			 and effect of changes in allocations and aggregates
						(a)ApplicationIn
			 the Senate, any adjustments of allocations and aggregates made pursuant to this
			 resolution shall—
							(1)apply while that
			 measure is under consideration;
							(2)take effect upon
			 the enactment of that measure; and
							(3)be published in
			 the Congressional Record as soon as practicable.
							(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
						(c)Budget
			 committee determinationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the Senate
			 Committee on the Budget.
						(d)AdjustmentsThe
			 chairman of the Senate Committee on the Budget may adjust the aggregates,
			 allocations, and other levels and limits in this resolution for legislation
			 which has received final Congressional approval in the same form by the House
			 of Representatives and the Senate, but has yet to be presented to or signed by
			 the President at the time of final consideration of this resolution.
						414.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the chairman of
			 the Senate Committee on the Budget may make adjustments to the levels and
			 allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
					415.Exercise of
			 rulemaking powersThe Senate
			 adopts the provisions of this subtitle—
						(1)as an exercise of
			 the rulemaking power of the Senate, and as such they shall be considered as
			 part of the rules of the Senate and such rules shall supersede other rules only
			 to the extent that they are inconsistent with such other rules; and
						(2)with full
			 recognition of the constitutional right of the Senate to change those rules at
			 any time, in the same manner, and to the same extent as is the case of any
			 other rule of the Senate.
						BHouse enforcement
			 provisions
				421.Adjustments
			 for direct spending and revenues
					(a)Adjustments for
			 current policy
						(1)In
			 generalFor the policies set forth in and not to exceed the
			 amounts in paragraph (2), and subject to the condition specified in paragraph
			 (3), when the chairman of the House Committee on the Budget evaluates the
			 budgetary effects of any provision in a bill, joint resolution, amendment, or
			 conference report for the purposes of the Congressional Budget Act of 1974,
			 this concurrent resolution, or the Rules of the House of Representatives
			 relative to baseline estimates consistent with section 257 of the Balanced
			 Budget and Emergency Deficit Control Act of 1985, he may exclude from his
			 evaluation the budgetary effects of such provisions if such effects would have
			 been reflected in a baseline adjusted for current policy.
						(2)Policies and
			 amountsParagraph (1) shall apply only to the following
			 provisions:
							(A)Medicare
			 improvementsAn increase in the deficit of not to exceed
			 $38,000,000,000 in fiscal years 2010 through 2014 and of not to exceed
			 $38,000,000,000 in fiscal years 2010 through 2019 by reforming the Medicare
			 payment system for physicians to—
								(i)change incentives
			 to encourage efficiency and higher quality care in a way that supports fiscal
			 sustainability;
								(ii)improve payment
			 accuracy to encourage efficient use of resources and ensure that primary care
			 receives appropriate compensation;
								(iii)improve
			 coordination of care among all providers serving a patient in all appropriate
			 settings; or
								(iv)hold providers
			 accountable for their utilization patterns and quality of care.
								(B)Middle class
			 tax reliefA decrease in revenues (or increase in outlays, as
			 appropriate) of an amount not to exceed $512,165,000,000 in fiscal years 2010
			 through 2014 and of an amount not to exceed $1,294,476,000,000 in fiscal years
			 2010 through 2019, resulting from extending certain provisions of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 and the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 for middle class tax relief,
			 including—
								(i)the
			 10 percent individual income tax bracket;
								(ii)marriage penalty
			 relief;
								(iii)the child
			 credit at $1,000 and partial refundability of the credit;
								(iv)education
			 incentives;
								(v)other incentives
			 for middle class families and children;
								(vi)other reductions
			 to individual income tax brackets; and
								(vii)small business
			 tax relief.
								(C)Reform of the
			 alternative minimum taxA decrease in revenues of an amount not
			 to exceed $214,433,000,000 in fiscal years 2010 through 2014 and fiscal years
			 2010 through 2019 resulting from reform of the AMT so that tens of millions of
			 working families will not become subject to it.
							(D)Reform of the
			 estate and gift taxA decrease in revenues of an amount not to
			 exceed $72,033,000,000 in fiscal years 2010 through 2014 and of an amount not
			 to exceed $256,244,000,000 in fiscal years 2010 through 2019 resulting from
			 reform of the Estate and Gift Tax so that only a minute fraction of estates owe
			 tax, by extending the law as in effect for 2009 for the Estate and Gift
			 Tax.
							(3)ConditionSubsection
			 (a) shall apply only if the House of Representatives has previously passed a
			 bill to impose statutory pay-as-you-go requirements or the measure containing
			 the provision being evaluated by the chairman of the House Committee on the
			 Budget imposes such requirements and such bill is designated as providing
			 statutory pay-as-you-go-requirements under this subsection.
						(4)RevisionsThe
			 chairman of the House Committee on the Budget may revise or adjust the
			 allocations, aggregates, and other appropriate levels in this resolution to
			 reflect current policy adjustments made pursuant to this section.
						(b)Deposit
			 insuranceWhen the chairman of the House Committee on the Budget
			 evaluates the budgetary effects of a provision of a bill, joint resolution,
			 amendment, or conference report for the purposes of the Congressional Budget
			 Act of 1974, this resolution, or the Rules of the House of Representatives, the
			 chairman shall exclude the budgetary effects of any provision that affects the
			 full funding of the deposit insurance guarantee commitment in effect on the
			 date of enactment of Public Law 110–343, the Emergency Economic Stabilization
			 Act of 2008.
					422.Adjustments to
			 discretionary spending limits
					(a)Program
			 integrity initiatives
						(1)Social security
			 administration program integrity initiatives
							(A)In
			 generalIn the House, prior to consideration of any bill, joint
			 resolution, amendment, or conference report making appropriations for fiscal
			 year 2010 that appropriates $273,000,000 for continuing disability reviews and
			 Supplemental Security Income redeterminations for the Social Security
			 Administration and (except as provided in subparagraph (B)) provides an
			 additional appropriation of up to $485,000,000, and that amount is designated
			 for continuing disability reviews and Supplemental Security Income
			 redeterminations for the Social Security Administration, the allocation to the
			 House Committee on Appropriations shall be increased by the amount of the
			 additional budget authority and outlays resulting from that budget authority
			 for fiscal year 2010.
							(B)Asset
			 verificationThe additional appropriation of $485,000,000 may
			 also provide that a portion of that amount, not to exceed $34,000,000, instead
			 may be used for asset verification for Supplemental Security Income recipients,
			 but only if and to the extent that the Office of the Chief Actuary estimates
			 that the initiative would be at least as cost effective as the redeterminations
			 of eligibility described in subparagraph (A).
							(2)Internal
			 revenue service tax complianceIn the House, prior to
			 consideration of any bill, joint resolution, amendment, or conference report
			 making appropriations for fiscal year 2010 that appropriates $4,904,000,000 to
			 the Internal Revenue Service for Enforcement and provides an additional
			 appropriation of up to $600,000,000 for Enforcement to address the Federal tax
			 gap, and provides that such sums as may be necessary shall be available from
			 the Operations Support account in the Internal Revenue Service to fully support
			 these Enforcement activities, the allocation to the House Committee on
			 Appropriations shall be increased by the amount of the additional budget
			 authority and outlays resulting from that budget authority for fiscal year
			 2010.
						(3)Health care
			 fraud and abuse control programIn the House, prior to
			 consideration of any bill, joint resolution, amendment, or conference report
			 making appropriations for fiscal year 2010 that appropriates up to
			 $311,000,000, and the amount is designated to the health care fraud and abuse
			 control program at the Department of Health and Human Services, the allocation
			 to the House Committee on Appropriations shall be increased by the amount of
			 additional budget authority and outlays resulting from that budget authority
			 for fiscal year 2010.
						(4)Unemployment
			 insurance program integrity activitiesIn the House, prior to
			 consideration of any bill, joint resolution, amendment, or conference report
			 making appropriations for fiscal year 2010 that appropriates $10,000,000 for
			 in-person reemployment and eligibility assessments and unemployment insurance
			 improper payment reviews for the Department of Labor and provides an additional
			 appropriation of up to $50,000,000, and the amount is designated for in-person
			 reemployment and eligibility assessments and unemployment insurance improper
			 payment reviews for the Department of Labor, the allocation to the House
			 Committee on Appropriations shall be increased by the amount of additional
			 budget authority and outlays resulting from that budget authority for fiscal
			 year 2010.
						(5)Procedure for
			 adjustmentsPrior to consideration of any bill, joint resolution,
			 amendment, or conference report, the chairman of the House Committee on the
			 Budget shall make the adjustments set forth in this subsection for the
			 incremental new budget authority in that measure and the outlays resulting from
			 that budget authority if that measure meets the requirements set forth in this
			 subsection.
						(b)Low-income home
			 energy assistance program (LIHEAP)In the House, prior to
			 consideration of any bill, joint resolution, amendment, or conference report
			 making appropriations for fiscal year 2010 that appropriates $3,200,000,000 in
			 funding for the Low-Income Home Energy Assistance Program and provides
			 additional appropriations of up to $1,900,000,000 for that program, if a
			 mandatory trigger for LIHEAP is not enacted, the chairman of the House
			 Committee on the Budget may allocate such additional budget authority and
			 outlays resulting from that budget authority to the House Committee on
			 Appropriations.
					(c)Revised
			 appropriations for fiscal year 2010
						(1)In
			 generalIf after adoption of this resolution by the Congress, the
			 President submits his budget pursuant to section 1105(a) of title 31, United
			 States Code, and the Congressional Budget Office (CBO) re-estimates the budget,
			 the chairman of the House Committee on the Budget may adjust the discretionary
			 spending limits, budgetary aggregates, and the allocation to the House
			 Committee on Appropriations by the aggregate difference for discretionary
			 appropriations and related outlays between the CBO re-estimate and the
			 President’s Budget.
						(2)SuballocationsFollowing
			 any adjustment under subparagraph (A), the House Committee on Appropriations
			 may report appropriately revised suballocations pursuant to section 302(b) of
			 the Congressional Budget Act of 1974 to carry out this paragraph.
						423.Costs of
			 overseas deployments and emergency needs
					(a)Overseas
			 deployments and other activities
						(1)In the House, if
			 any bill, joint resolution, amendment, or conference report makes
			 appropriations for fiscal year 2009 or fiscal year 2010 for overseas
			 deployments and other activities and such amounts are so designated pursuant to
			 this paragraph, then the allocation to the House Committee on Appropriations
			 may be adjusted by the amounts provided in such legislation for that purpose up
			 to the amounts of budget authority specified in section 104(21) for fiscal year
			 2009 or fiscal year 2010 and the new outlays resulting therefrom.
						(2)In the House, if
			 any bill, joint resolution, amendment, or conference report makes
			 appropriations for fiscal year 2009 or fiscal year 2010 for overseas
			 deployments and other activities above the amounts of budget authority and new
			 outlays specified in paragraph (1) and such amounts are so designated pursuant
			 to this paragraph, then new budget authority, outlays, or receipts resulting
			 therefrom shall not count for the purposes of the Congressional Budget Act of
			 1974 or this resolution.
						(b)Emergency
			 needsIf any bill, joint resolution, amendment, or conference
			 report makes appropriations for discretionary amounts and such amounts are
			 designated as necessary to meet emergency needs pursuant to this subsection,
			 then new budget authority and outlays resulting therefrom shall not count for
			 the purposes of the Congressional Budget Act of 1974 or this resolution.
					424.Point of order
			 against advance appropriations
					(a)In
			 generalIn the House, except as provided in subsection (b), any
			 bill, joint resolution, amendment, or conference report making a general
			 appropriation or continuing appropriation may not provide for advance
			 appropriations.
					(b)ExceptionsAdvance
			 appropriations may be provided—
						(1)for fiscal year
			 2011 for programs, projects, activities, or accounts identified in the joint
			 explanatory statement of managers to accompany this resolution under the
			 heading Accounts Identified for Advance Appropriations in an
			 aggregate amount not to exceed $28,852,000,000 in new budget authority, and for
			 2012, accounts separately identified under the same heading; and
						(2)for the
			 Department of Veterans Affairs for the Medical Services, Medical Support and
			 Compliance, and Medical Facilities accounts of the Veterans Health
			 Administration.
						(c)DefinitionIn
			 this section, the term advance appropriation means any new
			 discretionary budget authority provided in a bill or joint resolution making
			 general appropriations or any new discretionary budget authority provided in a
			 bill or joint resolution making continuing appropriations for fiscal year 2010
			 that first becomes available for any fiscal year after 2010.
					425.Oversight of
			 government performanceIn the
			 House, all committees are directed to conduct rigorous oversight hearings to
			 root out waste, fraud, and abuse in all aspects of Federal spending and
			 Government operations, giving particular scrutiny to issues raised by the
			 Federal Office of the Inspector General or the Comptroller General of the
			 United States. Based upon these oversight efforts, the committees are directed
			 to make recommendations to reduce wasteful Federal spending to promote deficit
			 reduction and long-term fiscal responsibility. Such recommendations should be
			 submitted to the House Committee on the Budget in the views and estimates
			 reports prepared by committees as required under 301(d) of the Congressional
			 Budget Act of 1974.
				426.Budgetary
			 treatment of certain discretionary administrative expenses
					(a)In
			 generalIn the House, notwithstanding section 302(a)(1) of the
			 Congressional Budget Act of 1974, section 13301 of the Budget Enforcement Act
			 of 1990, and section 4001 of the Omnibus Budget Reconciliation Act of 1989, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocation under
			 section 302(a) of the Congressional Budget Act of 1974 to the House Committee
			 on Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
					(b)Special
			 ruleFor purposes of applying section 302(f) of the Congressional
			 Budget Act of 1974, estimates of the level of total new budget authority and
			 total outlays provided by a measure shall include any off-budget discretionary
			 amounts.
					427.Application
			 and effect of changes in allocations and aggregates
					(a)ApplicationIn
			 the House, any adjustments of allocations and aggregates made pursuant to this
			 resolution shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 included in this resolution.
					(c)Budget
			 committee determinationsFor purposes of this resolution, the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the House
			 Committee on the Budget.
					(d)AdjustmentsThe
			 chairman of the House Committee on the Budget may adjust the aggregates,
			 allocations, and other levels in this resolution for legislation which has
			 received final Congressional approval in the same form by the House of
			 Representatives and the Senate, but has yet to be presented to or signed by the
			 President at the time of final consideration of this resolution.
					428.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of any bill or joint
			 resolution providing for a change in budgetary concepts or definitions, the
			 chairman of the House Committee on the Budget shall adjust any appropriate
			 levels and allocations in this resolution accordingly.
				429.Exercise of
			 rulemaking powersThe House
			 adopts the provisions of this subtitle—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and as such they shall be
			 considered as part of the rules of the House, and these rules shall supersede
			 other rules only to the extent that they are inconsistent with other such
			 rules; and
					(2)with full
			 recognition of the constitutional right of the House of Representatives to
			 change those rules at any time, in the same manner, and to the same extent as
			 in the case of any other rule of the House of Representatives.
					VPolicy
			501.Policy on
			 middle-class tax relief and revenuesIt is the policy of this resolution to
			 minimize fiscal burdens on working families and their children and
			 grandchildren. It is the policy of this resolution to extend the following tax
			 relief consistent with current policy—
				(1)relief for the
			 tens of millions of middle-income households who would otherwise be subject to
			 the Alternative Minimum Tax (AMT) under current law;
				(2)middle-class tax
			 relief; and
				(3)elimination of
			 estate taxes on all but a minute fraction of estates.
				In total, this
			 resolution supports the extension of over $1,750,000,000,000 in tax relief to
			 individuals and families relative to current law. This resolution supports
			 additional, deficit-neutral tax relief, including the extension of AMT relief,
			 expanding the eligibility for the refundable child credit, the research and
			 experimentation tax credit, the deduction for State and local sales taxes, the
			 enactment of a tax credit for school construction bonds, and other tax relief
			 for working families. The cost of enacting such policies may be offset by
			 reforms within the Internal Revenue Code of 1986 that produce higher rates of
			 tax compliance to close the “tax gap” and reduce taxpayer burdens through tax
			 simplification. The President’s budget proposes a variety of other revenue
			 offsets. Unless expressly provided, this resolution does not assume any of the
			 specific revenue offset proposals provided for in the President’s budget.
			 Decisions about specific revenue offsets are made by the House Committee on
			 Ways and Means and the Senate Committee on Finance, which are the tax-writing
			 committees.502.Policy on
			 defense prioritiesIt is the
			 policy of this resolution that—
				(1)there is no
			 higher priority than the defense of our Nation, and therefore the
			 Administration and Congress will make the necessary investments and reforms to
			 strengthen our military so that it can successfully meet the threats of the
			 21st century;
				(2)acquisition
			 reform is needed at the Department of Defense to end excessive cost growth in
			 the development of new weapons systems and to ensure that weapons systems are
			 delivered on time and in adequate quantities to equip our servicemen and
			 servicewomen;
				(3)the Department of
			 Defense should review defense plans to ensure that weapons developed to counter
			 Cold War-era threats are not redundant and are applicable to 21st century
			 threats;
				(4)sufficient
			 resources should be provided for the Department of Defense to aggressively
			 address the 758 unimplemented recommendations made by the Government
			 Accountability Office (GAO) since 2001 to improve practices at the Department
			 of Defense, which could save billions of dollars that could be applied to
			 priorities identified in this section;
				(5)the Department of
			 Defense should review the role that contractors play in its operations,
			 including the degree to which contractors are performing inherently
			 governmental functions, to ensure it has the most effective mix of government
			 and contracted personnel;
				(6)the Department of
			 Defense report to Congress on its assessment of Cold War-era weaponry, its
			 progress on implementing GAO recommendations, and its review of contractors at
			 the Department as outlined in paragraphs (3), (4), and (5) by a date to be
			 determined by the appropriate committees;
				(7)the GAO provide a
			 report to the appropriate congressional committees by December 31, 2009, on the
			 Department of Defense’s progress in implementing its audit
			 recommendations;
				(8)ballistic missile
			 defense technologies that are not proven to work through adequate testing and
			 that are not operationally viable should not be deployed, and that no funding
			 should be provided for the research or development of space-based
			 interceptors;
				(9)cooperative
			 threat reduction and other nonproliferation programs (securing loose
			 nukes and other materials used in weapons of mass destruction), which
			 were highlighted as high priorities by the 9/11 Commission, need to be funded
			 at a level that is commensurate with the evolving threat;
				(10)readiness of our
			 troops, particularly the National Guard and Reserves, is a high priority, and
			 that continued emphasis is needed to ensure adequate equipment and
			 training;
				(11)improving
			 military health care services and ensuring quality health care for returning
			 combat veterans is a high priority;
				(12)military pay and
			 benefits should be enhanced to improve the quality of life for military
			 personnel and their families;
				(13)the Department
			 of Defense should make every effort to investigate the national security
			 benefits of energy independence, including those that may be associated with
			 alternative energy sources and energy efficiency conversions;
				(14)the
			 Administration’s budget requests should continue to comply with section 1008,
			 Public Law 109–364, the John Warner National Defense Authorization Act for
			 Fiscal Year 2007, and that to the extent practicable overseas military
			 operations should no longer be funded through emergency supplemental
			 appropriations; and
				(15)when assessing
			 security threats and reviewing the programs and funding needed to counter these
			 threats, the Administration should do so in a comprehensive manner that
			 includes all agencies involved in our national security.
				VISense of the
			 Congress
			601.Sense of the
			 Congress on veterans’ and servicemembers’ health careIt is the sense of the Congress that—
				(1)the Congress supports excellent health care
			 for current and former members of the United States Armed Services—they have
			 served well and honorably and have made significant sacrifices for this
			 Nation;
				(2)the President’s
			 budget will improve health care for veterans by increasing appropriations for
			 VA by 10 percent more than the 2009 level, increasing VA’s appropriated
			 resources for every year after 2010, and restoring health care eligibility to
			 additional nondisabled veterans with modest incomes;
				(3)VA is not and
			 should not be authorized to bill private insurance companies for treatment of
			 health conditions that are related to veterans’ military service;
				(4)VA may find it
			 difficult to realize the level of increase in medical care collections
			 estimated in the President’s budget for 2010 using existing authorities, and
			 increases to veterans beneficiary travel reimbursement are important;
			 therefore, this resolution provides $673,000,000 more for Function 700
			 (Veterans Benefits and Services) than the President’s budget to safeguard the
			 provision of health care to veterans;
				(5)it is important
			 to continue providing sufficient and timely funding for veterans’ and
			 servicemembers’ health care; and
				(6)this resolution
			 provides additional funding above the 2009 levels for VA to research and treat
			 mental health, post-traumatic stress disorder, and traumatic brain
			 injury.
				602.Sense of the
			 Congress on homeland securityIt is the sense of the Congress that because
			 making the country safer and more secure is such a critical priority, the
			 resolution therefore provides robust resources in the four budget
			 functions—Function 400 (Transportation), Function 450 (Community and Regional
			 Development), Function 550 (Health), and Function 750 (Administration of
			 Justice)—that fund most nondefense homeland security activities that can be
			 used to address our key security priorities, including—
				(1)safeguarding the
			 Nation’s transportation systems, including rail, mass transit, ports, and
			 airports;
				(2)continuing with
			 efforts to identify and to screen for threats bound for the United
			 States;
				(3)strengthening
			 border security;
				(4)enhancing
			 emergency preparedness and training and equipping first responders;
				(5)helping to make
			 critical infrastructure more secure and resilient against the threat of
			 terrorism and natural disasters;
				(6)making the
			 Nation’s cyber infrastructure resistive to attack; and
				(7)increasing the
			 preparedness of the public health system.
				603.Sense of the
			 Congress on promoting American innovation and economic
			 competitivenessIt is the
			 sense of the Congress that—
				(1)the Congress
			 should provide sufficient investments to enable our Nation to continue to be
			 the world leader in education, innovation, and economic growth as envisioned in
			 the goals of the America COMPETES Act;
				(2)this resolution
			 builds on significant funding provided in the American Recovery and
			 Reinvestment Act for scientific research and education in Function 250 (General
			 Science, Space and Technology), Function 270 (Energy), Function 300 (Natural
			 Resources and Environment), Function 500 (Education, Training, Employment, and
			 Social Services), and Function 550 (Health);
				(3)the Congress also
			 should pursue policies designed to ensure that American students, teachers,
			 businesses, and workers are prepared to continue leading the world in
			 innovation, research, and technology well into the future; and
				(4)this resolution recognizes the importance
			 of the extension of investments and tax policies that promote research and
			 development and encourage innovation and future technologies that will ensure
			 American economic competitiveness.
				604.Sense of the
			 Congress regarding pay parityIt is the sense of the Congress that rates
			 of compensation for civilian employees of the United States should be adjusted
			 at the same time, and in the same proportion, as are rates of compensation for
			 members of the uniformed services.
			605.Sense of the
			 Congress on college affordability and student loan reformIt is the Sense of the Congress that—
				(1)nothing in the
			 resolution should be construed to reduce any assistance that makes college more
			 affordable and accessible for students, including but not limited to student
			 aid programs and services provided by nonprofit State agencies and private
			 lenders;
				(2)private and
			 non-profit lenders, originators, and loan servicers help students plan for,
			 apply to, and pay for post-secondary education and training;
				(3)any reform of the
			 federal student loan programs to ensure that students have reliable and
			 efficient access to federal loans should include some future role for the
			 currently involved private and non-profit entities, including state non-profits
			 with 100% FFEL lending in the State, and capitalize on the current
			 infrastructure provided by private and non-profit entities, in order both to
			 provide employment to many Americans during this time of economic distress and
			 to maintain valuable services that make post-secondary education more
			 accessible and attainable for many Americans; and
				(4)therefore,
			 pursuant to any changes to the student loan programs, loan processing,
			 administration, and servicing should continue to be performed, as needed, by
			 for-profit and non-profit entities.
				606.Sense of the
			 Congress on Great Lakes restorationIt is the sense of the Congress that this
			 resolution recognizes the need to address significant and long-standing
			 problems affecting the major large scale aquatic, estuarine, and coastal
			 ecosystems nationwide. This resolution includes funding for a new interagency
			 initiative to address such regional ecosystems. It also includes funding to
			 work with Great Lakes States, tribes, local communities, and organizations to
			 more effectively address issues prioritized in the Great Lakes Regional
			 Collaborative. This initiative could address issues such as invasive species,
			 habitat restoration and conservation, non-point source pollution, and
			 contaminated sediment. The resolution also supports the President’s proposal to
			 use outcome-oriented performance goals and measures to target the most
			 significant problems and track progress in addressing these ecosystems.
			607.Sense of the
			 Congress regarding the importance of child support enforcementIt is the sense of the Congress that—
				(1)additional
			 legislative action is needed to ensure that States have the necessary resources
			 to collect all child support that is owed to families and to allow them to pass
			 100 percent of support on to families without financial penalty; and
				(2)when 100 percent of child support payments
			 are passed to the child, rather than administrative expenses, program integrity
			 is improved and child support participation increases.
				
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
